Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 1 of 14 PageID #: 1770




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )     No. 1:99-cr-00059-JMS-DML
                                                        )
  TERONE JOHNSON,                                       ) -06
                                                        )
                                Defendant.              )


                        Entry Granting Motion for Compassionate Release

         On January 4, 2021, Defendant Terone Johnson—who is represented by retained counsel—

  filed a motion for compassionate release under § 603 of the First Step Act, which is codified at 18

  U.S.C. § 3582(c)(1)(A)(i). Dkts. 301. In the motion, Mr. Johnson asks the Court to reduce his

  sentence to time served and to immediately release him. Id. The United States responded on

  January 8, 2021, dkt. 303, and Mr. Johnson filed a reply on February 26, 2021, dkt. 312. At the

  Court's direction, the United States also filed a surreply. Dkt. 316. The motion for compassionate

  release is ripe for the Court's consideration. For the reasons explained in this Entry, the motion is

  granted.

                                             I. Background

  A.     Conviction and Sentencing

         In August 2000, the Court sentenced Mr. Johnson to 170 months of imprisonment and 5

  years of supervised release after he pleaded guilty to one count of conspiracy to possess with intent

  to distribute and to distribute cocaine and cocaine base. Dkt. 185-1. Before sentencing, a

  Presentence Investigation Report ("PSR") was prepared. The PSR describes Mr. Johnson's offense

  conduct as follows:
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 2 of 14 PageID #: 1771




         Mr. Johnson supplied kilogram quantities of cocaine hydrochloride to other members of

  the conspiracy. Dkt. 315 at 6. Other members of the conspiracy then distributed the cocaine in

  Indianapolis. Id. at 7. During the course of the conspiracy, members of the conspiracy—including

  Mr. Johnson—possessed firearms, including assault rifles, semi-automatic machine guns,

  shotguns, pistols, and revolvers. Id. at 8. Mr. Johnson admitted that he was involved with 2-to-3.5

  kilograms of cocaine in this matter, but the United States Probation Office concluded that he was

  responsible for the acquisition and distribution of more than 15 but less than 50 kilograms of

  cocaine. Id. at 9. On or about April 5, 1999, Mr. Johnson possessed 11 firearms at his residence,

  including multiple semi-automatic handguns and two shotguns. Id.

         Mr. Johnson's conviction in this case represented his first felony conviction. Id. at 11–16.

  Prior to his conviction in this case, he had the following adult misdemeanor convictions: driving

  while suspended (1988), resisting law enforcement (1990), theft (1991), battery (1994), possession

  of marijuana (1993), and pointing a firearm and carrying a handgun without a license (1997). Id.

         Mr. Johnson was released from the custody of the Bureau of Prisons ("BOP") in 2011 and

  began serving a term of supervised release on December 5, 2011. Dkt. 293 at 5–6. By all accounts,

  Mr. Johnson did very well on supervised release for about 3 years. Id. at 6. He found a job as a

  financial supervisor and was earning a good income. Id. He had good support from his wife,

  mother, and children. Id. Nonetheless, in December 2014, he was arrested and charge with various

  offenses in Ohio. Id. at 3. In August 2015, an Ohio state court convicted Mr. Johnson of drug

  trafficking and sentenced him to 6 years in prison. Dkt. 303-3. Later that month, Mr. Johnson

  returned to this Court for a hearing, during which he admitted to violating the terms of his

  supervised release. Dkts. 248, 312-2. He expressed remorse for his actions and explained that he

  had re-offended based on what he now understood was misplaced loyalty to people with whom he



                                                  2
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 3 of 14 PageID #: 1772




  had been incarcerated. Dkt. 293 at 8. The Court sentenced Mr. Johnson to serve 12 months and

  one day of imprisonment for the supervised release violations, to run consecutive to his sentence

  in the Ohio case. Dkts. 252, 312-2. The Court did not impose any additional term of supervised

  release. Id. The Court also recommended that Mr. Johnson be designated to a minimum-security

  BOP facility in Terre Haute, Indiana. Id. Mr. Johnson then returned to Ohio to complete his state

  sentence. He was released from state custody on August 21, 2020. Dkt. 303-3. During his

  incarceration in Ohio, Mr. Johnson completed a 2-year program in which he learned to train service

  dogs. Dkt. 301-2. After his release from state custody, he was returned to the custody of the United

  States Marshals Service ("USMS").

  B.     Current Incarceration and Medical Conditions

         Mr. Johnson is now 51 years old. On August 26, 2020, he was designated to serve his

  supervised release sentence at the BOP's Administrative Security Federal Medical Center in

  Springfield, Missouri ("MCFP Springfield"). Dkt. 303-4. As of January 8, 2021, the USMS

  reported that Mr. Johnson was "in transit" to MCFP Springfield and was being held at the Cimarron

  Correctional Facility in Cushing, Oklahoma ("Cimarron"). Dkt. 303 at 2. He was expected to arrive

  there "within days." Id. Nonetheless, as of the writing of this Order, more than two months have

  passed, and Mr. Johnson is still incarcerated at Cimarron.

         As of January 7, 2021, the BOP has given Mr. Johnson a low security classification. Dkt.

  303-2. Mr. Johnson's anticipated release date (with good-conduct time) is June 28, 2021—

  approximately three-and-a-half months from now. Thus, with good-conduct time included, he has

  served about two-thirds of the sentence imposed for his supervised release violations.

         Upon his release, Mr. Johnson plans to live with his mother. Dkt. 301 at 6; dkt. 312 at 6.

  He has submitted a letter from a collision center in Indianapolis stating that the company will hire



                                                   3
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 4 of 14 PageID #: 1773




  him as an estimator upon his release. Dkt. 301-4. He has also submitted letters from two non-profit

  organizations stating that the organizations plan to allow Mr. Johnson to volunteer with them and

  provide mentoring services to at-risk youth. Dkt. 301-5. If he is released, Mr. Johnson hopes to

  help provide care for his mother and adult sister, both of whom are facing health challenges. Dkt.

  312 at 6.

         The United States concedes that Mr. Johnson is obese, with a Body Mass Index ("BMI")

  of 31.3. See dkt. 316 at 1; dkt. 312-1 at 7 (medical record dated 1/22/2021 giving height of 72

  inches and weight of 231 pounds). The CDC (Centers for Disease Control and Prevention)

  recognizes that being obese is a condition that places individuals at increased risk of experiencing

  severe symptoms if they contract COVID-19. See https://www.cdc.gov/coronavirus/2019-

  ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Mar. 10, 2021).

  Mr. Johnson has also been diagnosed with asthma and has been prescribed medication to treat that

  condition. Dkts. 301-1, 312-1. The CDC has identified moderate-to-severe asthma as a condition

  that    may      increase     the     risk      of       severe   COVID-19      symptoms.       See

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

  conditions.html (last visited Mar. 10, 2021).

  C.     Conditions at Cimarron Correctional Facility

         As mentioned, Mr. Johnson is currently incarcerated at the Cimarron Correctional Facility

  in Cushing, Oklahoma. Although current data is not available to the Court, Mr. Johnson 's counsel

  represents that counsel for the BOP told her that at least 509 inmates have tested positive for

  COVID-19 while in transit through Cimarron and that 468 inmates at Cimarron have been

  transported after testing positive and quarantining. Dkt. 312 at 5. Mr. Johnson also represents that




                                                       4
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 5 of 14 PageID #: 1774




  at least 50 inmates at Cimarron were taken to the COVID-19 section in the month of February

  2021 and that at least 20 of those inmates came from his 120-inmate pod. Id.

                                            II. Discussion

         Mr. Johnson argues that his increased risk of severe illness or death from COVID-19

  creates an "extraordinary and compelling reason" justifying his compassionate release under 18

  U.S.C. § 3582(c)(1)(A)(i). Dkts. 301, 312. He also contends that his desire to care for his mother

  and sister are additional extraordinary and compelling reasons warranting a sentence reduction.

  Dkt. 312 at 5. He further argues that a reduction of his sentence would not create a danger to the

  community or be inconsistent with the sentencing factors in 18 U.S.C. § 3553. Id. at 6–9.

         In response, the United States admits that Mr. Johnson is obese and meets the CDC's

  identified risk factors for severe COVID-19 symptoms, dkt. 316 at 1, but contends that his obesity

  is not an extraordinary and compelling reason warranting release because obesity is very common

  and "the Court has consistently found that obesity presents an 'extraordinary and compelling

  reason' for release only when coupled with other severe pulmonary or heart conditions," id. at 2.

  It also contends that Mr. Johnson's asthma diagnosis does not increase his risk of severe COVID-

  19 symptoms because his asthma is only intermittent and not moderate-to-severe. Id. at 2; dkt. 303

  at 6–7. In addition, it disputes that Mr. Johnson's family circumstances constitute an extraordinary

  and compelling reason warranting release. Id. at 2–3. Finally, the United States argues that Mr.

  Johnson would be a danger to the community if released. Id. at 3; dkt. 303 at 7–8.

         The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

  upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). Before the First Step Act was enacted on December 21, 2018, only the Director



                                                   5
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 6 of 14 PageID #: 1775




  of the BOP could file a motion for a reduction based on "extraordinary and compelling reasons."

  Now, a defendant is also permitted to file such a motion after exhausting administrative

  remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

  amended version of the statute states:

         [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant's facility, whichever is earlier,[1] may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction;
                 or

                 (ii) the defendant is at least 70 years of age, has served at least 30
                 years in prison, pursuant to a sentence imposed under section
                 3559(c), for the offense or offenses for which the defendant is
                 currently imprisoned, and a determination has been made by the
                 Director of the Bureau of Prisons that the defendant is not a danger
                 to the safety of any other person or the community, as provided
                 under section 3142(g);

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A).

         Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

  and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

  defendant alone shall not be considered an extraordinary and compelling reason." Id. Before




         1
            The United States concedes that Mr. Johnson has exhausted his administrative remedies as
  required by § 3582(c)(1)(A). Dkt. 303 at 2 (citing dkt. 301-2).

                                                   6
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 7 of 14 PageID #: 1776




  passage of the First Step Act, the Sentencing Commission promulgated a policy statement

  regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

         Section 1B1.13 sets forth the following considerations: First, whether "[e]xtraordinary and

  compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

  this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C.

  § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C.

  § 3553(a), "to the extent they are applicable." U.S.S.G. § 1B1.13.

         As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

  identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

  illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

  "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

  decline where a defendant is over 65 years old and has served at least ten years or 75% of his

  sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

  caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

  registered partner when the defendant would be the only available caregiver for the spouse or

  registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

  provision for "extraordinary and compelling reason[s] other than, or in combination with, the

  reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

  of Prisons." Id., Application Note 1(D).

         The policy statement in § 1B1.13 addresses only motions from the Director of the BOP.

  Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the

  court may reduce a term of imprisonment . . . "). It has not been updated since the First Step Act



                                                   7
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 8 of 14 PageID #: 1777




  amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the Sentencing

  Commission has not yet issued a policy statement "applicable" to motions filed by prisoners.

  United States v. Gunn, 980 F. 3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of an

  applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

  "consistent with the applicable policy statements issued by the Sentencing Commission" does not

  curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

  § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

  the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

  analysis substantial weight (if he has provided such an analysis), even though those views are not

  controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and

  compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

  § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

  reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

  of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

  applicable sentencing factors in § 3553(a) favor granting the motion.

  A.      Extraordinary and Compelling Reasons

          Mr. Johnson does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

  provide him with an extraordinary and compelling reason warranting release. Instead, he asks the

  Court to exercise its broad discretion to find an extraordinary and compelling reason warranting

  release in this case. Dkts. 301, 308. 2


          2
           The parties agree that Mr. Johnson made an administrative request for relief to his warden, but it
  appears that the warden never responded or took a position as to whether extraordinary and compelling
  reasons exist in this case. See dkt. 301-2.dlt. 303 at 2. As a result, there is no opinion from the BOP to
  which the Court must give weight.

                                                      8
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 9 of 14 PageID #: 1778




          The Court concludes that Mr. Johnson has shown an extraordinary and compelling reason

  warranting release in this case. Mr. Johnson has a condition (obesity) that increases his risk of

  experiencing severe symptoms if he contracts COVID-19.                  He also suffers from asthma.3

  Moreover, he is incarcerated at an institution that has experienced many cases of COVID-19. As

  a facility that houses inmates while they are in transit, Cimarron also experiences a constant influx

  of new inmates, thereby constantly exposing it to potential new COVID-19 infections.

  Furthermore, the nature of prisons means that there is very little that inmates like Mr. Johnson can

  do to protect themselves once an outbreak begins. Notably, the United States frequently concedes

  that having a CDC-identified COVID-19 risk factor satisfies the "extraordinary and compelling"

  prong of § 3582(c)(1)(A)(i). See, e.g., United States v. Finan, No. 1:17-cr-87-TWP-MJD-1, dkt.

  145 at 13 (S.D. Ind. June 23, 2020) ("Therefore, because [the defendant] has established that he

  has a CDC-identified COVID-19 risk factor, the government does not contest that he has satisfied

  the 'extraordinary and compelling reason' prong of section 3582(c)(1)(A)(i)."); United States v.

  Elmer, No. 1:17-cr-113-JRS-TAB, dkt. 247 at 7 (S.D. Ind. June 17, 2020) ("[The defendant's]

  diabetes, during the COVID-19 pandemic, presents an extraordinary and compelling reason

  allowing for compassionate release."); United States v. Sanders, No. 3:06-cr-23-RLY-WGH-

  1, dkt. 31 at 6 (S.D. Ind. Oct. 26, 2020) ("The government concedes that the defendant has

  presented 'extraordinary and compelling circumstances,' in that he has at least one condition that


          3
            The Court recognizes that Mr. Johnson's asthma may not be moderate-to-severe. This Court has,
  however, recognized that obesity combined with even mild asthma constitutes an extraordinary and
  compelling reason for a sentence reduction. See United States v. Rivera, No. 2:13-cr-00016-JMS-CMM-
  08, dkt. 681 at 5 (S.D. Ind. July 22, 2020). Thus, contrary to the United States' argument, the Court has not
  limited "extraordinary and compelling" findings to cases involving obesity plus "other severe pulmonary
  or heart conditions." Dkt. 316 at 2. See also United States v. Vaughn, No. 3:17-cr-22-RLY-MPB-07, dkt.
  364 at 7 (S.D. Ind. Jan. 20, 2021) (finding extraordinary and compelling reason warranting release where
  defendant was obese with no other associated medical conditions); United States v. Kelley, No. 2:13-cr-16-
  JMS-CMM-4, dkt. 693 at 7 (S.D. Ind. Oct. 20, 2020) (finding extraordinary and compelling reason
  warranting release where defendant was obese but had no associated pulmonary or heart condition).

                                                       9
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 10 of 14 PageID #: 1779




   puts him at an increased risk of severe illness from COVID-19. . . . Specifically, he is

   obese."); United States v. Bilyou, No. 2:11-cr-9-JMS-CMM-6, dkt. 905 at 6 (S.D. Ind. Nov. 27,

   2020) ("The government concedes that the defendant has presented 'extraordinary and compelling

   circumstances,' in that he has at least one condition that puts him at increased risk of severe illness

   from COVID-19."). Accordingly, the Court finds that Mr. Johnson has demonstrated an

   extraordinary and compelling reason warranting a sentence reduction.

          Because the Court has concluded that Mr. Johnson's medical conditions combine with the

   risks posed by the COVID-19 pandemic to create an extraordinary and compelling reason

   warranting a sentence reduction, it need not decide whether Mr. Johnson's desire to care for his

   mother and adult sister presents an additional extraordinary and compelling reason warranting a

   sentence reduction.

   B.     Danger to any Other Person or the Community

          The Sentencing Guidelines provide that compassionate release is appropriate only where

   the "defendant is not a danger to the safety of any other person or to the community, as provided

   in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Section 3142(g) sets out the factors the Court

   must consider in determining whether a defendant should be detained pending trial. These same

   factors guide the Court's release determination at this juncture as well:

          (g) Factors to be considered.—The judicial officer shall, in determining whether
          there are conditions of release that will reasonably assure the appearance of the
          person as required and the safety of any other person and the community, take into
          account the available information concerning--
                  (1) the nature and circumstances of the offense charged, including whether
                  the offense is a crime of violence, a violation of section 1591, a Federal
                  crime of terrorism, or involves a minor victim or a controlled substance,
                  firearm, explosive, or destructive device;
                  (2) the weight of the evidence against the person;
                  (3) the history and characteristics of the person, including--
                          (A) the person's character, physical and mental condition, family
                          ties, employment, financial resources, length of residence in the

                                                     10
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 11 of 14 PageID #: 1780




                          community, community ties, past conduct, history relating to drug
                          or alcohol abuse, criminal history, and record concerning
                          appearance at court proceedings; and
                          (B) whether, at the time of the current offense or arrest, the person
                          was on probation, on parole, or on other release pending trial,
                          sentencing, appeal, or completion of sentence for an offense under
                          Federal, State, or local law; and
                  (4) the nature and seriousness of the danger to any person or the community
                  that would be posed by the person's release.

   18 U.S.C. § 3142(g).

          Mr. Johnson's original crime was extremely serious. He supplied kilogram quantities of

   cocaine to a drug trafficking organization and had 11 firearms in his home, underscoring the danger

   associated with his drug-dealing activities. The conviction that led to the revocation of his

   supervised release was also serious in that he traveled to Ohio to traffic illegal drugs while on

   supervised release. However, at this point, his original crime occurred more than two decades ago,

   and the offense that led to the revocation of his supervised release happened more than 6 years

   ago. Before his 2015 conviction, he had done very well with his supervised release—obtaining

   steady employment and not incurring any violations. During his state incarceration, he participated

   in a dog-training program. The United States has not presented any evidence suggesting that Mr.

   Johnson experienced discipline problems while in state custody or that he has incurred discipline

   since returning to the custody of the USMS. Underscoring the lack of danger Mr. Johnson presents,

   the BOP has assigned him a low security classification.

          Upon release, Mr. Johnson plans to live with his mother, who will provide him with

   housing. Mr. Johnson also represents that he has found post-release employment. In addition, Mr.

   Johnson hopes to help provide care for his ailing mother and sister. The support of his family, the

   prospect of gainful employment, and the responsibility of helping to care for family members

   should help Mr. Johnson transition back to being a law-abiding member of the community.



                                                   11
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 12 of 14 PageID #: 1781




          Accordingly, pursuant to § 3142(g), the Court finds that Mr. Johnson does not presently

   pose a danger to any person or the community if his sentence is reduced to time served.

   C.     Section 3553(a) Factors

          The United States does not argue that the sentencing factors in § 3553(a) counsel against

   release, see dkts. 303, 316, and the Court agrees.

          Section 3553(a) provides:

          (a) Factors to be considered in imposing a sentence.—The court shall impose a
          sentence sufficient, but not greater than necessary, to comply with the purposes set
          forth in paragraph (2) of this subsection. The court, in determining the particular
          sentence to be imposed, shall consider—
                  (1) the nature and circumstances of the offense and the history and
                  characteristics of the defendant;
                  (2) the need for the sentence imposed—
                          (A) to reflect the seriousness of the offense, to promote respect for
                          the law, and to provide just punishment for the offense;
                          (B) to afford adequate deterrence to criminal conduct;
                          (C) to protect the public from further crimes of the defendant; and
                          (D) to provide the defendant with needed educational or vocational
                          training, medical care, or other correctional treatment in the most
                          effective manner;
                  (3) the kinds of sentences available;
                  (4) the kinds of sentence[s] and the sentencing range established for--
                          (A) the applicable category of offense committed by the applicable
                          category of defendant as set forth in the guidelines [issued by the
                          Sentencing Commission . . . ;]
                  (5) any pertinent policy statement guidelines [issued by the Sentencing
                  Commission . . . ;]
                  (6) the need to avoid unwarranted sentence disparities among defendants
                  with similar records who have been found guilty of similar conduct; and
                  (7) the need to provide restitution to any victims of the offense.

   18 U.S.C. § 3553(a).

          As recognized above, Mr. Johnson's conduct in this case (both the underlying criminal case

   and the supervised release violation) was extremely serious. But Mr. Johnson served about 12

   years in the BOP for the underlying criminal offense, served more than 5 years in Ohio for the

   conduct that led to the revocation of his supervised release, and has served more than two-thirds

                                                   12
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 13 of 14 PageID #: 1782




   of the sentence associated with his supervised release violation. He also served approximately 3

   years on supervised release. All of this amounts to a serious sanction that appropriately recognizes

   the seriousness of his conduct. Moreover, Mr. Johnson has apparently not caused discipline

   problems during his incarceration and has lined up post-release employment, suggesting that

   further incarceration is not needed to protect the public from future crimes he might commit.

   Finally, Mr. Johnson stands to be released in less than 4 months.

          When combined with the risk Mr. Johnson faces from the COVID-19 pandemic, the Court

   finds that the § 3553(a) factors weigh in favor of reducing Mr. Johnson's sentence to time served.

   See United States v. Ebbers, No. S402-CR-11443 VEC, 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8,

   2020) (in evaluating motion for compassionate release, the court should consider whether the

   § 3553(a) factors outweigh the "extraordinary and compelling reasons" warranting compassionate

   release, and whether compassionate release would undermine the goals of the original sentence).

   Under the facts presented by this case, keeping Mr. Johnson imprisoned for another three-and-a-

   half months would be more than what is necessary to provide just punishment for Mr. Johnson's

   offenses.

                                            III. Conclusion

          Pursuant to 18 U.S.C. § 3582(c), the Court finds that extraordinary and compelling reasons

   warrant a reduction of Mr. Johnson's sentence and his immediate release from imprisonment, that

   Mr. Johnson does not pose a danger to any other person or the community under the conditions of

   release, that the § 3553(a) factors support a reduction, and that his release from imprisonment is

   consistent with the Sentencing Commission's applicable policy statements. Therefore, the Court

   GRANTS Mr. Johnson's motion for compassionate release, dkt. [301], ORDERS that Mr.

   Johnson's sentence of imprisonment be reduced to time served as of March 15, 2021, and further



                                                   13
Case 1:99-cr-00059-JMS-DML Document 317 Filed 03/11/21 Page 14 of 14 PageID #: 1783




   ORDERS the BOP to release Mr. Johnson by 4:00 p.m. on March 15, 2021. The terms of the

   Judgment imposed on August 27, 2015 and docketed on September 3, 2015 (dkt. 252) otherwise

   remain unchanged. Finally, no later than 12:00 p.m. on March 12, 2021, counsel for the United

   States is ORDERED to do the following: (1) transmit the AO248 Order to Mr. Johnson's

   custodian; and (2) file a notice with the Court confirming that transmission of the AO248 Order

   has occurred.

          IT IS SO ORDERED.




          Date: 3/11/2021




   Distribution:

   All Electronically Registered Counsel




                                                 14
